Citation Nr: 1221366	
Decision Date: 06/19/12    Archive Date: 06/29/12

DOCKET NO.  09-15 218A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for residuals of a back injury.

2.  Entitlement to service connection for a broken nose condition.

3.  Entitlement to service connection for an unspecified eye condition.

4.  Entitlement to service connection for right knee arthritis.  

5.  Entitlement to service connection for left knee arthritis.  


REPRESENTATION

Appellant represented by:	Sean A. Ravin, Esq.



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Van Wambeke, Counsel


INTRODUCTION

The Veteran served on active duty from December 1951 to December 1955.

This appeal comes before the Board of Veterans' Appeals (Board) from a November 2011 Memorandum Decision of the U.S. Court of Appeals for Veterans Claims (Court). 

In a June 2010 decision that also addressed whether service connection was warranted for residuals of a head injury, the Board denied a claim for service connection for residuals of a back injury.  The Veteran appealed the Board's decision concerning that issue to the Court.  In November 2011, the Court issued a Memorandum Decision that vacated the June 2010 Board decision and remanded the claim to the Board for readjudication consistent with the decision.  The Court clearly articulated that the Veteran had explicitly withdrawn his appeal as to the remaining issue decided by the Board (service connection for residuals of a head injury) such that the Court considered that issue abandoned.  Judgment was entered on December 9, 2011.  

This matter also comes to the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina, which denied the claims for service connection for a broken nose condition, an unspecified eye condition, and arthritis of the right and left knees.  An appeal was perfected in July 2011.  See VA Form 9.  

The Veteran presented testimony on the issue of service connection for residuals of a back injury at a personal hearing before the undersigned Veterans Law Judge in March 2010.  A transcript of the hearing is of record.  At the time of the hearing, the Veteran was represented by the Disabled American Veterans (DAV) pursuant to a June 2007 VA Form 21-22.  

In a November 2011 VA Form 21-22a, the Veteran appointed Sean A. Ravin, Esquire, as his representative.  No limitation on representation was listed.  The November 2011 VA Form 21-22a supersedes the June 2007 VA Form 21-22.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the appellant if further action is required.


REMAND

The Board finds that adjudication of the issues on appeal would be premature at this time.  The Veteran requested a hearing at a local VA office before a member of the Board on his July 2011 VA Form 9.  The Board acknowledges that this VA Form 9, filed in conjunction with the claims for service connection for a broken nose condition, an unspecified eye condition, and arthritis of the bilateral knees, is a copy of the May 2009 VA Form 9 filed in conjunction with the claims for service connection for residuals of injuries to the back and head that were adjudicated by the Board in June 2010.  The VA Form 9 submitted in July 2011, however, contains a different date and a different date stamp.  

The Veteran specifically included his back disability, the issue that was remanded by the Court following the Veteran's appeal of the June 2010 Board denial, on the July 2011 VA Form 9.  Given the foregoing, the Board must remand all of the issues on appeal to the RO to accommodate the Veteran's request for a Board hearing.  

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

Schedule the Veteran for a hearing at the local RO before a Veterans Law Judge, in accordance with applicable law.  A copy of the notice scheduling the hearing should be placed in the claims folder. 

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the U.S. Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


